Title: To Thomas Jefferson from James Sullivan, 8 January 1799
From: Sullivan, James
To: Jefferson, Thomas


          
            Sir
            Boston January 8th 1799
          
          One Mr Dearborn of this Town whom I conceive to be a natural Machanic, carries this letter to Philadelphia and hopes to have the honor to deliver it to you. His object is to gain by Patents an exclusive priviledge in several inventions among which are a perpendicular wind-Mill on new & useful principles, a Steelyard calculated to prevent fraud—a Trigonometrical Instrument useful in measuration & drawing  Machine. I encourage him that he will certainly receive your countenance if he merits it—
          You will allow me the honor to assure you that I am with sentiments of high respect your Most humble servt
          
            Ja Sullivan
          
        